36 F.3d 1093
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George KEEN, Petitioner,v.SEA "B" MINING COMPANY;  Director, Office of Workers'Compensation Programs, United States Department OfLabor, Respondents.
No. 93-2537.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 2, 1994Decided:  September 26, 1994.

On Petition for Review of an Order of the Benefits Review Board.  (92-140-BLA)
George Keen, Petitioner Pro Se.
Monroe Jamison, Jr., Penn, Stuart, Eskridge & Jones, Abingdon, Virginia;  Patricia May Nece, Gary K. Stearman, United States Department of Labor, Washington, D.C., for Respondents.
Ben. Rev. Bd.
AFFIRMED.
Before WILKINS, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. Secs. 901-945 (West 1986 & Supp.1993).  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.*  Keen v. Sea B Mining Co., No. 92-140-BLA (B.R.B. Oct. 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 While we cannot agree with the Board's statement that Drs. Sargent and Fino diagnosed "no pulmonary impairment," we agree that the ALJ properly relied on these physicians' reports to find rebuttal in this case, since these reports provide substantial evidence that the miner's disability is attributable to his congenital heart problems and not to his coal mine employment